*499Order of the Supreme Court, New York County (Burton S. Sherman, J.), entered on April 17, 1984, and the judgment of said court entered thereon on April 20, 1984, which denied defendant’s motion to dismiss the complaint and granted plaintiffs’ cross motion for summary judgment directing the payment of additional interest on condemnation awards made to them pursuant to a final decree of the Supreme Court in Queens County, are unanimously reversed, on the law, defendant’s motion to dismiss the complaint granted and plaintiffs’ cross motion for summary judgment denied, without costs or disbursements.
The situation presented here is virtually identical to that involved in Adventurers Whitestone Corp. v City of New York (65 NY2d 83), wherein the Court of Appeals concluded that the claimant was precluded from litigating in a second action an issue which it could have raised in the condemnation proceeding. Consequently, defendant’s motion to dismiss the complaint should be granted. Concur&emdash;Sandler, J. P., Milonas, Kassal, Rosenberger and Ellerin, JJ.